Terral, J.,
delivered the opinion of the court.
At the October meeting, A.D. 1900, of the board of supervisors of Washington county, they let the contract for the hiring of the county convicts to George G. Johnson, at the price of $5 per month for both classes of convicts. The appellants (complainants below) bid also for the hiring of said convicts, and offered to pay a greater price for their hire than that offered by Johnson (appellant B. L. Lee offered to pay for first-class convicts each $8.75 per month, and for second-class convicts each $6.75 per month, or for every convict of both classes $7.75 per month), and also tendered good bonds for the performance of their several contracts. The complainants, alleging the contract of the board with Johnson to be illegal and void, because it was not the highest bid for the control and management of said convicts, enjoined the performance of said contract with Johnson, and prayed a decree of the court for its annulment, and for requiring said board to accept the bid of one of the complainants in lieu of that of Johnson, accepted by them, or requiring said board to relet said contract. A demurrer by the board was sustained, and the p injunction was dissolved; hence this appeal.
The bill distinctly shows that B. L. Lee, in his bid, offered a greater or better price for the convicts than the bid made by Johnson and accepted by the board; and the point is sharply made that the board must let the contract for the hiring of the county convicts to the highest bidder, and without any discretion in the board, except as to the solvency of the bond tendered, which in this case is admitted to be unimpeachable. The contention that the public distributively, as taxpayers, have a property interest to have the contract for the control and management of convicts let to the highest bidder, like the *283interest they have in seeing that public property be sold at the highest price, is' delusive. The public have no property interest in convicts. While convicts have forfeited their liberty by crime, and are subjected to hard labor as a punishment, yet in no sense are they to be likened to the dead property belonging to the public. Though convicted of crime, they are human beings, and are entitled to every right and consideration of any other person, except the loss of liberty and the imposition of hard labor upon them for a fixed period. The law relating to the hiring of convicts imposes certain duties upon the contractor and the board alike. Seasonable regulations for the management of convicts must be devised and executed by the contractor or the board, and this function requires sound judgment. The contractor is charged to see that each convict diligently performs the work imposed upon him, and this office requires strict integrity, while another provision forbids cruel and inhuman treatment, and this duty requires the quality of humanity in the contractor. And how best, under different circumstances, to discipline these convicts of every character is always a matter of the highest public concern, requiring wisdom in its solution. One clause of the law provides that the board may reject any and all bids; another, that the board may at any time rescind a contract with the contractor, with no right of appeal on his part, or of delay in delivering the convicts to the sheriff of the county. From these and other provisions of the statute we deduce the conclusion that appellants are not entitled to the remedy here sought. The contract is to be made in the interest of the public, of which the board are the sole judges, and a sufficient restraint upon the action of the board is supposed to be imposed upon them by §1226, annotated code, 1892, which subjects each of the members to a fine of SI, 000 and to imprisonment in the county jail for six months for a willful violation of duty in any respect. While it is probably true that there will be convicts committed to Johnson, as contractor, whose fine and costs will exceed the sum he *284has bid for their labor, daring the two years for which only he can detain them in working oat their penalties, yet complainants’ remedy, if any, is not that of the annulment of this contract with Johnson. The bid of Johnson has been accepted, and a contract with him has been completed, and for that reason this remedy by injunction is inappropriate. Considering the several provisions of our statute, and its general purport and intent, we regard the board of supervisors as having exclusive jurisdiction of the subject, and its action is not super - visable by other courts. The authorities examined may be found in the able brief of the counsel, to which we here refer.

Affirmed.